DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in this application.
Note: Double Patenting rejection withdrawn based on terminal disclaimer filed on 08/17/2022.
Response to Arguments
Applicant’s arguments, see Pages 9, filed 08/17/2022, with respect to claims 1-24 with respective to double patenting and U.S.C. 112 rejection have been fully considered and are persuasive. Applicant has filed a Terminal Disclaimer and approved on 08/17/2022. The rejections of claims 1-24 has been withdrawn. 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Seong et al. (US 2010/0220614 A1), which discloses performing channel sounding in a frequency division duplex (FDD) system in which an uplink frame and a downlink frame use different frequency bands includes dividing a transmission bandwidth with respect to the uplink frame into a plurality of sounding zones, allocating at least one of the plurality of sounding zones to a user equipment and receiving a sounding signal from the user equipment through the allocated sounding zone. Inter-cell interference can be mitigated and overhead due to transmission of the sounding signal can be reduced. Teo does not explicitly teaches multiple different set of configuration parameters for uplink sounding signal transmission for a mobile terminal, each of multiple different sets of configuration parameters comprising frequency-domain and time-domain parameter and enabling the mobile terminal to generate different sounding signals; 
Teo et al. (US 8055301 B2), which discloses method and system selects antennas in a wireless network including a base station and user equipment (UE) transceivers. The base station specifies times and frequencies to transmit sounding reference signals (SRSs), and antennas to use to transmit the SRSs for the specified times and frequencies. The transceivers transmit the SRS according to the specified times, frequencies, and antennas. The stopping and starting of the SRS are specified implicitly. The base station selects subsets of the set of available sets of antennas, and indicates the selected subset of antennas to the transceiver. Teo does not teaches the reception, by the mobile terminal, of such multiple different sets of configuration parameters for the uplink sounding signal transmissions. 
None of these references, take alone or in combination, teaches the claims as, “multiple different set of configuration parameters for uplink sounding signal transmission for a mobile terminal, each of multiple different sets of configuration parameters comprising frequency-domain and time-domain parameter and enabling the mobile terminal to generate different sounding signals” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


August 25, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478